March   17,   1971


Honorable Joe Resweber                      OpinicmNo.      M-812
County Attorney
Harris County Courthouse                    Re:,     Authority of Harris County to
Houston,  Texas 77002                                make certain expenditures     in
                                                     providing facilities for dis-
Dear Mr.:    Resweber:                               tribution of food stamps.

          Your   request   for an opinion   asks   the fo~llowing ques~tions:

                   “1.~ Can ,Harris County enter  into a: lease contract,
          and expend county funds, for the purpose of providing facili-
          ties to house a distribution point for food stamps?

                   “2.  If the answer to the first question is in the af-
          firmative,   can Harris County contract with utility companies,
          and ,expend county funds, for ~th,e furnishing of public utilities
          for such facilities.?

                   “3.  If the answer to the first question is in the af-
          firmative,   can Harris County contract,    and expend county
          funds, for the purpose of remodeling     such facilitie~s? ”

        In Attorney Generalrs Opinion M-382 (1969) it was held, that the
actual administration     and operation of the Federal Food Stamp Program
is the exclusive   responsibility    of the State Department     of Public Welfare
because of the specific provisions       of the Food Stamp Act of 1964.      That
Opinion specifically    r,ecognised,    however,  that  the  contracE between
Harris County and the State Department of Public Welfare therein con-
sidered complied with the Food Stamp Act of 1,964 and the regulations
published in the Federal      Register.    Furthermore,     that Opinion specifically
pointed   out:

                   “Article 695c, Section 7 is ample authority for
          the State Department    of Public Welfare to act. In addi-
          tion to the last sentence of Section 7, above, Article 695~~




                                        -39,42-
Honorable   Joe Resweber,        page 2          (M-812)




       Section   39,   appears    specifically     to provide    for
        county funding of programs         to be operated       in the
        county by the State. ‘I

         It is our opinion that the contract involved in your present request
is authorized by the provisions    of Sections 4, 7, 7a and 39 of Article 695c,
Vernon’s    Civil Statutes.

        In this connection,      it is noted that Section       39 provides:

                  “No provision of this Act is intended to re-
        lease the counties and municipalities     in this State
        from the specific responsibility    which is currently
        borne by those counties and municipalities       in sup-
        port of public welfare,   child welfar,e,  and relief
        services.    Such funds which may hereafter be ap-
        propriated by the counties and municipalities       for those
        services    may be administered   through the county or
        district offices of the State Department,     and if so ad-
        ministered,    shall be devoted exclusively    to the services
        in the county or municipality    making such appropriation.             ‘!

       In view of the foregoing       we answer       your questions     in the affirmative,
and you are advised:

        1. Harris County has the legal authority to enter into a lease con-
tract and expend county funds for the purpose of providing facilities to
house a distribution point for food stamps.

        2. Harris County has the authority to contract with utility companies
and expend county funds for furnishing public utilities for such facilities.

        3. Harris County is authorized to contract                for and to expend county
funds for the purpose of remodeling  such facilities.

                                  SUMMARY

                Sections 4, 7, 7a and 39 of Article 695c, Vernon’s
        Civil Statutes, authorizes the State Department   of Public
        Welfare to contract with counties for the purpose of carry-



                                          -3943-
.       .




    Honorable   Joe Resweber,      page 3            (M-812)



            ing out the Food Stamp Program     authorized and required
            to be administered   by the State Department  of Public
            Welfare,   and the counties are authorized to expend county
            funds for the purpose of providing such facilities.

                                               Yours      very truly,

                                               CRAWFORD    C. MARTIN
                                               Attorney General of Texas




                                                         NOLA WHITE
                                                         First Assistant

    Prepared    by John Reeves
    Assistant   Attorney General

    APPROVED:
    OPINION COMMITTEE

    Kerns Taylor,   Chairman
    W. E. Allen,  Co-Chairman

    Jim Swearingen
    J.C.  Davis
    Gordon Cass
    Jack Goodman

    MEADE F. GRIFFIN
    Staff Legal Assistant

    ALFRED    WALKER
    Executive Assistant




                                            -3944-